Citation Nr: 1430430	
Decision Date: 07/07/14    Archive Date: 07/15/14

DOCKET NO.  12-26 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and the Veteran's son


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1958 to October 1958.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

The March 2012 rating decision also denied entitlement to nonservice-connected pension, and denied entitlement to service connection for tinnitus.  In an April 2012 statement, the Veteran stated he was filing a notice of disagreement as to the hearing loss and tinnitus decisions.  In his September 2012 substantive appeal, the Veteran indicated he wished only to appeal the denial of entitlement to service connection for hearing loss.  Accordingly, the Veteran did not perfect an appeal of the denial of entitlement to nonservice-connection pension, or the denial of entitlement to service connection for tinnitus.  See 38 C.F.R. §§ 20.201, 20.202, 20.302.  Thus, those decisions are final, and those issues are not currently before the Board.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in May 2014.  A transcript of the hearing is contained on the Virtual VA paperless claims processing system.

Other documents contained on Virtual VA are duplicative of the evidence of record.  The Veterans Benefits Management System does not include any relevant documents.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

In July 2011, the RO requested that the National Personnel Records Center (NPRC) verify the Veteran's periods of military service, and send the Veteran's complete service treatment records.  In September 2011, the NPRC responded that it could not identify a record for the Veteran based upon the information furnished.  Upon inspection of the Veteran's DD 214, it appears two of the numbers in the Veteran's service number were inverted on the RO's request to the NPRC.  On remand, the AOJ should resubmit the requests to the NPRC with the Veteran's correct service number, as reflected on his DD 214.

Further, the evidence of record indicates the Veteran served in the Reserves from October 1958 to February 1964.  The Veteran has contended he was exposed to noise during his Reserve service as well as active duty.  See May 2014 Travel Board hearing testimony.  On remand, the AOJ should undertake appropriate development to obtain the Veteran's service treatment records from his Reserve service, if they are not included with the Veteran's service treatment records from the NPRC.

In a January 30, 2012 statement, the Veteran states that he was in a hospital at Fort Dix, New Jersey in 1958 for three or four days, and that the hospital has his treatment records.  On remand, the AOJ should ask the Veteran to clarify why he was hospitalized in 1958.  If the Veteran indicates the hospitalization is pertinent to his claim, and the hospital records are not included with the Veteran's service treatment records from the NPRC and/or his Reserve unit, the AOJ should undertake appropriate efforts to obtain the Veteran's hospital records.

At his May 2014 Board hearing, the Veteran testified that he has received hearing aids from the New Bedford VA Medical Center (VAMC), and had his hearing tested at the Providence VAMC.  There are no VA treatment records associated with the claims file.  On remand, the AOJ should obtain all of the Veteran's outstanding VA treatment records.

In a December 2011 private referral letter, Dr. J.C.D. notes the Veteran's report that his hearing has been declining, and that the Veteran was seen in ENT for consultation.  There are no private treatment records regarding the Veteran's hearing loss, to include an ENT consultation, of record.  On remand, the AOJ should undertake appropriate development to obtain any pertinent private treatment records.

In February 2012, the Veteran was afforded a VA audiological examination.  The VA examiner diagnosed bilateral sensorineural hearing loss, but opined that it is not at least as likely as not that the Veteran's hearing loss was caused by or a result of his military service.  On remand, the AOJ should obtain an addendum opinion from the VA examiner after the Veteran's service treatment records, VA treatment records, and any private treatment records are associated with the claims file.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should undertake appropriate development to obtain the Veteran's service treatment records and verify his periods of service, to include resubmitting requests to the NPRC with the Veteran's correct service number as reflected on his DD 214.  The AOJ should also undertake appropriate development to obtain any service treatment records from the Veteran's period of Reserve service, to include contacting his last Reserve unit as shown on the DD 44, if those records are not included with the service treatment records from the NPRC.  Efforts to obtain these records should be documented in the claims folder.

2. The AOJ should contact the Veteran and ask him to clarify why he was hospitalized in 1958 at Fort Dix, New Jersey.  See January 30, 2012 Veteran statement.  Any communication with the Veteran should be documented in the claims folder.  If the Veteran indicates the hospitalization is pertinent to his claim of entitlement to service connection for bilateral hearing loss, the AOJ should undertake appropriate development to obtain the Veteran's hospital records, if they are not already included in his service treatment records from the NPRC, and/or the records from his Reserve service.  Efforts to obtain these records should be documented in the claims folder. 

3. The AOJ should ask the Veteran to identify any private treatment or testing related to his bilateral hearing loss.  The AOJ should undertake appropriate development to obtain all outstanding treatment records, to include any records from an ENT consultation in 2011.  See December 2011 Dr. J.C.D. referral letter (noting the Veteran was seen in ENT for consultation).  The Veteran's assistance should be requested as needed.  All outstanding VA treatment records should also be obtained, to include all treatment and/or testing records from the New Bedford VAMC and the Providence VAMC.  All obtained records should be associated with the claims file.

4. For items #1, #2, and #3, the AOJ must perform all necessary follow-up indicated, including to contact the service department for assistance.  If the records are not available, the AOJ should make a formal finding of unavailability, advise the Veteran and his representative of the status of his records, and give the Veteran the opportunity to obtain the records on his own.

5. After the above development has been completed, and after any records obtained have been associated with the claims file, obtain an addendum opinion from the February 2012 VA examiner.  If the examiner is no longer available, obtain an opinion from another appropriate examiner to determine the nature and etiology of the Veteran's bilateral hearing loss disability.  The claims file, including a copy of this remand, must be made available to and reviewed by the examiner.  The addendum opinion must include a notation that this record review took place.

After reviewing the claims folder, the examiner is asked to opine as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current bilateral hearing loss disability was either incurred in, or is otherwise related to, the Veteran's military service.

The examiner should specifically address the Veteran's testimony that he had daily noise exposure during service, that his duty station was located in a large building where mostly large trucks were repaired and maintained, that it was very noisy all the time, and that he did not wear any hearing protection.  The Veteran also testified that he was exposed to noise from small firearms.  See May 2014 Travel Board hearing testimony.

The examiner should also specifically address the Veteran's testimony that he first sought treatment for hearing loss a long time ago, as well as the testimony of the Veteran's 49-year-old son that he has always had to repeat things to the Veteran unless they are in a quiet room and the Veteran is looking directly at him, and that the son's friend also has stated that the Veteran could never hear anything.  See May 2014 Travel Board hearing testimony.

The complete rationale for all opinions should be set forth.  The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

If the examiner cannot provide an opinion, the examiner must confirm that all procurable and assembled data and information was fully considered, and provide a detailed explanation for why an opinion cannot be rendered.

6. The AOJ should conduct any other development deemed appropriate, and ensure that the VA examiner's addendum opinion complies with the Board's remand instructions.

7. After the above development has been completed, readjudicate the claim.  If the benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).





_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



